DETAILED ACTION
Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim states in lines 5-6 “determining with the processor, the authenticated biometric data in response to the authenticated biometric data.” It 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601) in view of Skubic et al (“Skubic,” US 20020131445) and further in view of Van Os et al (“Van Os,” US 20190080189)

Regarding claim 1, Kim discloses a method for a reader device comprising:
monitoring with a short-range transceiver for ephemeral ID signals within a geographic region, (Kim, [0020]-[0022], [0030], [0041], [0045] & [0047], FIGURES 1-2, the broadcasted/transmitted ephemeral identifier specific to a device is received by other devices [i.e. including first device and second device] located within the proximity [i.e. geographic proximity]). 
(Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices). 
detecting with the short-range transceiver from a smart device, an ephemeral ID signal; (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device)
Kim fails to explicitly disclose requesting with the short-range transceiver from the smart device, authentication data, wherein the authentication data comprises token data receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor a token match when the token data is valid; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the token match;
However, in an analogous art, Skubic discloses requesting with the short-range transceiver from the smart device, authentication data, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification). 
(Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
determining with the processor a token match when the token data is valid; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
receiving with the short-range transceiver from the smart device, a valid request for an action in response to the token match; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the method and system of Kim to include requesting with the short-range transceiver from the smart device, authentication data, wherein the authentication data comprises token data receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor a token match when the token data is valid; 
	Kim and Skubic fail to explicitly disclose and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; determining with a processor a biometric match when the authenticated biometric data and the new biometric data are substantially similar; providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the biometric match; and directing with the processor a peripheral device to perform the action, in response to the valid request.
	However, in an analogous art, Van Os discloses and authenticated biometric data associated with a user of the smart device; (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with the user of a smart device; [0164] also describes matching fingerprints)
 capturing with a biometric capture device new biometric data of the user; (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; [0164] also describes matching fingerprints using fingerprint sensors)
(Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors)
providing with the short-range transceiver to the smart device, (Van Os, [0522], [0678] & [0774] describes providing the Bluetooth transceiver to the smartphone)
the new biometric data in response to the biometric match; (Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors)
receiving with the short-range transceiver from the smart device, (Van Os, [0522], [0678] & [0774] describes receiving with the Bluetooth transceiver from the smartphone)
a valid request for an action in response to the biometric match; (Van Os, [0711] & [0522], describes a valid request for an action in response to the gesture [biometric match]; [0164] also describes matching fingerprints using fingerprint sensors)
and directing with the processor a peripheral device to perform the action, in response to the valid request (Van Os, [0222], [0711] & [0522], reveal the home screen)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device 

Regarding claim 3, Kim, Skubic and Van Os discloses the method of claim 1
wherein the requesting with the short-range transceiver from the smart device, the authentication data further comprises outputting with the short-range transceiver to the smart device, reader data, wherein the reader data comprises an identifier associated with the reader device and additional data; (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device; [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence [corresponds to additional data]; [0051], describes Bluetooth [short range transceiver; [0028], smart phone)
wherein the additional data is selected from a group consisting of:
a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence)

Regarding claim 4, Kim, Skubic and Van Os disclose the method of claim 1. 
 	Van Os further discloses wherein the capturing with the biometric capture device new biometric data of the user is selected from a group consisting of: (Van Os, [0011] describes capturing with a biometric capture device new biometric data of the user)
capturing with a camera an image of a face of the user, (Van Os, [0011], capturing with a camera an image; [0383], enrollment of a user’s facial features for enrollment)
capturing with a sensor plate a fingerprint or palm print of the user, (Van Os, [0016], biometric sensor; [0162], fingerprint sensor used to capture a fingerprint of the user)
capturing with a microphone audio data of the user; (Van Os, [0146] describes capturing with a microphone audio data of the user)
capturing with an iris scanner an image of a retina of a user; (Van Os, [0368] & [0963], capturing with an iris scanner an image of the retina of a user)
capturing with a touch sensor movement data of the user (Van Os, [0133] describes capturing with a touch sensor movement data of the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device 

Regarding claim 8, Kim discloses a method for a smart device comprising:
outputting with a short-range transceiver an ephemeral ID signal, wherein the ephemeral ID signal is not pre-associated with a reader device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices; [0051] describes Bluetooth [short range transceiver]).
Kim fails to explicitly disclose receiving with the short-range transceiver from a reader device, a request for identifying data; providing with the short-range transceiver to the reader device, authentication data, wherein the authenticated data comprises token data associated with a user of the smart device in response to the request. 
(Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification; [0021], Bluetooth).
providing with the short-range transceiver to the reader device, authentication data, wherein the authenticated data comprises token data associated with a user of the smart device in response to the request, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification; [0021], Bluetooth).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the method and system of Kim to include receiving with the short-range transceiver from a reader device, a request for identifying data; providing with the short-range transceiver to the reader device, authentication data, wherein the authenticated data comprises token data associated with a user of the smart device in response to the request. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubic, [0027]-[0030]). 

However, in an analogous art, Van Os discloses wherein the authenticated data comprises authenticated biometric data associated with a user of the smart device in response to the request; (Van Os, [0522], [0333], [0011], [0383], [0016], [0522] & [0667] describes wherein the authenticated data comprises authenticated biometric data associated with a user of the smartphone in response to the request)
 receiving with the short-range transceiver from the reader device, new biometric data captured of the user by the reader device; (Van Os, [0522], [0667], [0678], [0774], describes receiving with the Bluetooth from the reader device, new biometric data captured of the user by the reader device)
determining with the processor updated biometric data in response to stored biometric data and the new biometric data; (Van Os, [0522], [0667] describes determining with the processor updated biometric data in response to stored biometric data and the new biometric data; [0715] describes updating biometric information)
(Van Os, [0522], [0667] & [0014] describes storing in a memory the updated biometric data; [0715] describes updating biometric information)
and sending with the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device, (Van Os, [0222] &  [0711], describe sending the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include wherein the authenticated data comprises authenticated biometric data associated with a user of the smart device in response to the request; receiving with the short-range transceiver from the reader device, new biometric data captured of the user by the reader device; determining with the processor updated biometric data in response to stored biometric data and the new biometric data; storing in a memory the updated biometric data; and sending with the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device. One would have been motivated to provide interfaces and techniques for enrollment and authentication of biometric features (Van Os, [0002]).


Regarding claim 9, Kim, Skubic and Van Os disclose the method of claim 8
(Kim: [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices [i.e. first data portion]);

Regarding claim 10, Kim, Skubic and Van Os disclose the method of claim 8
Kim further discloses wherein the receiving with the short-range transceiver from the reader device, the request for identifying data further comprises receiving with the short-range transceiver from the reader device, an identifier associated with the reader device and additional data; (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device; [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence [corresponds to additional data])
wherein the additional data is selected from a group consisting of:
a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033], [0035], [0041]-[0045], the ephemeral identifier may be any alpha numeric code or sequence). 

Regarding claim 11, Kim, Skubic and Van Os disclose the method of claim 8. 
Van Os further discloses wherein the new biometric data is selected from a group consisting of: 
a face of the user, (Van Os, [0383], face of the user)
a fingerprint, (Van Os, [0162[, fingerprint)
a palm print, (Van Os, [0133], palm print)
audio data, (Van Os, [0146], audio data)
iris data, (Van Os, [0368] & [0963], iris scanner)
and movement data, (Van Os, [0133], movement data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; determining with a processor a biometric match when the authenticated biometric data and the new biometric data are substantially similar; providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the biometric match; and directing with the processor a peripheral device to perform the action, in response to the valid request. One would have been motivated to implement biometric authentication using a variety of techniques (Van Os, [0002]). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Jablon et al (“Jablon,” US 20040073795). 

Regarding claim 2, Kim, Skubic and Van Os disclose the method of claim 1
Kim further discloses wherein the method further comprises wherein the ephemeral ID signal comprises a first portion includes data associated with a server and a second portion includes data not associated with the user of the smart device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices [i.e. first data portion]);
determining with the processor whether the ephemeral ID signal is associated with the authentication server, in response to the first portion of the ephemeral ID signal; (Kim [0020]-[0021], [0024], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device performing verification. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices [i.e. first data portion]); and
wherein the requesting with the short-range transceiver from the smart device, the authentication data is in response to determining that the ephemeral ID signal is associated with the authentication server, (Kim: [0020]-[0022], [0024] [0033]-[0035], [0041]-[0045], [0051], the received private identifier is used to positively identify a device by another device with the proximity of the network or communication range, including short-range digital communication protocol and Bluetooth protocol. Control access permission of user/device)
Kim, Skubic and Van Os fail to explicitly disclose wherein the token data is associated with an authentication server. 
However, in an analogous art, Jablon discloses wherein the token data is associated with an authentication server; (Jablon, [0020] describes wherein the token data is associated with an authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Jablon with the method and system of Kim, Skubic and Van Os to include wherein the token data is associated with an authentication server;. One would have been motivated to provide improved methods that help people securely connect two devices (Jablon, [0020]).  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), in view of Van Os et al (“Van Os,” US 20190080189) in view of Oh et al (“Oh,” “US 20180032712) 

Regarding claim 5, Kim, Skubic and Van Os disclose the method of claim 1
Van Os discloses wherein the method further comprises determining with the processor, the biometric data from the authenticated biometric data; (Van Os, [0163], [0686], [0697], [0883], [0715], [0753], describe determining with the processor, the biometric data from the authenticated biometric data) and
wherein the determining with the processor the biometric match is in response to the biometric data and the new biometric data (Van Os, [0411] describes wherein the determining with the processor the biometric match is in response to the biometric data and the new biometric data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include wherein the method further comprises determining with the processor, the biometric data from the authenticated biometric data; and wherein the determining with the processor the biometric match is in response to the biometric data and the new biometric data. One would have been motivated to implement biometric authentication using a variety of techniques (Van Os, [0002]). 
Kim, Skubic and Van Os fail to explicitly discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server. 
However, in an analogous art, Oh discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server; (Oh, [0131], describes fingerprint data that is signed by the authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the


Regarding claim 12, Kim, Skubic and Van Os discloses the method of claim 8
wherein the method further comprises:
determining with the processor, the authenticated biometric data in response to the authenticated biometric data; (Van Os, [0522], [0333], [0011], [0383], [0016] & [0667] describes wherein the authenticated data comprises authenticated biometric data associated with a user of the smartphone in response to the request) and
storing in the memory, the authenticated biometric data; (Van Os, [0522], [0667] & [0014] describes storing in a memory the updated biometric data) and
wherein the determining with the processor the updated biometric data is in response to the authenticated biometric data and the new biometric data, (Van Os, [0522], [0667] describes determining with the processor updated biometric data in response to stored biometric data and the new biometric data)
Kim, Skubic and Van Os fail to further disclose further discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server. 
However, in an analogous art, Oh discloses further discloses wherein the authenticated biometric data comprises biometric data digitally signed by the (Oh, [0131], describes fingerprint data that is signed by the authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Oh with the method and system of Kim, Skubic and Van Os to include further discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server. One would have been motivated to authenticate using biometric information (Oh, [0002]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Nagaraja et al (“Nagaraja,” US 20090287930). 

Regarding claim 6, Kim, Skubic and Van Os disclose the method of claim 1. 
Kim, Skubic and Ref_X fail to explicitly disclose wherein the biometric data is selected from a group consisting of: a biometric model, a hash of biometric data, and compressed biometric data. 
However, in an analogous art, Nagaraja discloses wherein the biometric data is selected from a group consisting of: 
a biometric model, (Nagaraja, [0109], highly secure biometric model)
a hash of biometric data, (Nagaraja, [0085] & [0087] describes a hash of biometric data)
(Nagaraja, [0085] describes compressed biometric data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Nagaraja with the method and system of Kim, Skubic and Van Os to include wherein the biometric data is selected from a group consisting of: a biometric model, a hash of biometric data, and compressed biometric data. One would have been motivated to provide secure data transmission and secure access to transmit (Nagaraja, [0002]). 

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Reynders et al (“Reynders,” US 20170171178). 

Regarding claim 7, Kim, Skubic and Van Os disclose the method of claim 1. 
Kim further discloses wherein the peripheral device is selected from a group consisting of: an electrical device (Kim, [0020]-[0022], [0033]-[0035], [0041]-[0045], [0051] and [0056], control access permission of user/device that the user/device may wish to communicate with other devices in the short range network, including one or more peripheral devices). 
Kim, Skubic and Van Os fail to explicitly disclose wherein the peripheral device is selected from a group consisting of: and an electromechanical device wherein the action comprises a user-perceptible action; and wherein the method further comprises 
However, in an analogous art, Reynders discloses wherein the peripheral device is selected from a group consisting of: and an electromechanical device wherein the action comprises a user-perceptible action; (Reynders, [0065], [0079], [0114], [0151], an Internet of Things (IoT) network of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTV.TM, etc))
and wherein the method further comprises performing the user-perceptible action with the peripheral device in response to the directing with the processor the peripheral device to perform the action, (Reynders, [0065], [0293]-[0295], an Internet of Things (IoT) network of various devices connected with a user device for performing payment transactions, such as Paypal, a credit card company or the user’s bank account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic and Van Os to include wherein the peripheral device is selected from a group consisting of: an electrical device and an electromechanical device wherein the action comprises a user-perceptible action; and wherein the method further comprises performing the user-perceptible action with the peripheral device in response to the directing with the processor the peripheral device to perform the action.. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114], [0151]). 

Regarding claim 14, Kim, Skubic and Van Os disclose the method of claim 8
Kim further discloses wherein the peripheral device is selected from a group consisting of: an electrical device (Kim, [0020]-[0022], [0033]-[0035], [0041]-[0045], [0051] and [0056], control access permission of user/device that the user/device may wish to communicate with other devices in the short range network, including one or more peripheral devices).
Kim, Skubic and Van Os fail to explicitly disclose and an electromechanical device wherein the action comprises a user-perceptible action; and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the action has been performed by the peripheral device. 
However, in an analogous art, Reynders discloses and an electromechanical device wherein the action comprises a user-perceptible action; (Reynders, [0065], [0079], [0114], [0151], an Internet of Things (IoT) network of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTV.TM, etc))
and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the action has been performed by the peripheral device, (Reynders, [0065], [0293]-[0295], an Internet of Things (IoT) network of various devices connected with a user device for performing payment transactions, such as Paypal, a credit card company or the user’s bank account; [0271] describes confirming the transaction that it occurred).
Therefore, it would have been obvious to one of ordinary skill in the art before the
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Song et al (“Song,” US 20170316497) 

Regarding claim 13, Kim, Skubic and Van Os disclose the method of claim 8. 
Kim, Skubic and Van Os fail to explicitly disclose wherein the authenticated biometric data comprises a hash of biometric data that is digitally signed by the authentication server.
However, in an analogous art, Song discloses wherein the authenticated biometric data comprises a hash of biometric data that is digitally signed by the authentication server (Song, [0102] & {0117] describes wherein the hash of the biometric is signed by the authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
.  

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Faith et al (“Faith,” US 20080314971) in view of Van Os et al (“Van Os,” US 20190080189)  and further in view of Langley et al (“Langley,” US 20160283603). 

Regarding claim 15, Kim discloses a biometric authentication system comprising:
a reader device comprising: (Kim, [0056] describes a reader device)
a short-range transceiver configured to monitor for ephemeral ID signals within a geographic region, (Kim, [0020]-[0022], [0030], [0041], [0045] & [0047], [0051], Bluetooth [short-range transceiver]; FIGURES 1-2, the broadcasted/transmitted ephemeral identifier specific to a device is received by other devices [i.e. including first device and second device] located within the proximity [i.e. geographic proximity]).
wherein the ephemeral ID signals are not pre-associated with the reader device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices).
wherein the short-range transceiver is configured to an ephemeral ID signal output from a smart device, (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device; [0051], Bluetooth [short range transceiver])
Kim fails to explicitly disclose wherein the short-range transceiver is configured to request authentication data from the smart device, wherein the authentication data comprises token data and authenticated biometric data associated with a user of the smart device wherein the processor is configured to determine if the token data is valid;
However, in an analogous art, Skubic discloses wherein the short-range transceiver is configured to request authentication data from the smart device, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification; [0021], Bluetooth [short range transceiver]).
 wherein the authentication data comprises token data associated with a user of the smart device wherein the processor is configured to determine if the token data is valid, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the method and system of Kim to include requesting with the short-range transceiver from the smart device, authentication data, wherein the authentication data comprises token data receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor a token match when the token data is valid; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the token match. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubic, [0027]-[0030]). 
Kim and Skubic fail to explicitly disclose wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the token data being valid; 
However, in an analogous art, Faith discloses wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the token data being valid; (Faith, [0031], [0006], [0023] describe directing a wireless POS terminal [peripheral device] to perform the action in response to the token being valid). 
Therefore, it would have been obvious to one of ordinary skill in the art before the

Kim, Skubic and Faith fail to explicitly disclose a peripheral device configured to perform a user-perceptible action; wherein the authentication data comprises and authenticated biometric data associated with a user of the smart device, wherein the short-range transceiver is configured to receive the authentication data from the smart device; a biometric capture device configured to capture new biometric data of the user;
a processor coupled to the peripheral device, the short-range transceiver, and the biometric capture device and, wherein the processor is configured to determine a biometric match when the authenticated biometric data and the new biometric data are substantially similar, wherein the processor is configured to determine if the token data is valid, wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the biometric match; and the smart device coupled to the reader device comprising: a memory configured to store initial biometric data associated with the user of the smart device; a short-range transceiver configured to receive the new biometric data from the reader device; and a processor coupled to the memory and the short-range transceiver, wherein the processor is configured to determine updated biometric data in response to the initial biometric data and to the new biometric data.
(Van Os, [0222], [0711] & [0522], reveal the home screen)
wherein the authentication data comprises and authenticated biometric data associated with a user of the smart device, (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with the user of a smart device; [0164] also describes matching fingerprints)
 wherein the short-range transceiver is configured to receive the authentication data from the smart device; (Van Os, [0522], [0678] & [0774] describes wherein the Bluetooth transceiver is configured to receive the authentication data from the smart device)
a biometric capture device configured to capture new biometric data of the user; (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; [0164] also describes matching fingerprints using fingerprint sensors)
a processor coupled to the peripheral device, the short-range transceiver, and the biometric capture device and, wherein the processor is configured to determine a biometric match when the authenticated biometric data and the new biometric data are substantially similar, (Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors)
(Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors)
and the smart device coupled to the reader device comprising:  a memory configured to store initial biometric data associated with the user of the smart device; (Van Os, [0522], [0667] & [0014] describes storing in a memory the updated biometric data; [0715] describes updating biometric information)
a short-range transceiver configured to receive the new biometric data from the reader device; (Van Os, [0522], [0667] describes determining with the processor updated biometric data in response to stored biometric data and the new biometric data; [0715] describes updating biometric information)
and a processor coupled to the memory and the short-range transceiver, wherein the processor is configured to determine updated biometric data in response to the initial biometric data and to the new biometric data, (Van Os, [0522], [0667] & [0014] describes storing in a memory the updated biometric data; [0715] describes updating biometric information)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim, Skubic and Faith to include a peripheral device configured to perform a user-perceptible action; wherein the authentication data comprises and authenticated biometric data associated with a user of the smart device, wherein the 

Regarding claim 16, Kim, Skubic, Faith and Van Os disclose the system of claim 15
Kim further discloses wherein the ephemeral ID signal comprises a first portion includes data associated with a server and a second portion includes data not associated with the user of the smart device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices [i.e. first data portion]); and
wherein the data not associated with the user is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence)

Regarding claim 18, Kim, Skubic, Faith, Van Os and Langley disclose the system of claim 15. 
Van Os further discloses wherein the biometric capture device is selected
from a group consisting of: 
a camera, (Van Os, [0011], capturing with a camera an image; [0383], enrollment of a user’s facial features for enrollment)
a sensor plate, (Van Os, [0016], biometric sensor; [0162], fingerprint sensor used to capture a fingerprint of the user)
a microphone, (Van Os, [0146] describes capturing with a microphone audio data of the user)
a scanner, (Van Os, [0368] & [0963], capturing with an iris scanner an image of the retina of a user)
and a touch sensor, (Van Os, [0133] describes capturing with a touch sensor movement data of the user)

effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include wherein the biometric capture device is selected from a group consisting of: a camera, a sensor plate, a microphone, a scanner, and a touch sensor. One would have been motivated to implement biometric authentication using a variety of techniques (Van Os, [0002]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), Faith et al (“Faith,” US 20080314971)   in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Langley et al (“Langley,” US 20160283603). 

Regarding claim 17, Kim, Skubic, Faith and Van Os disclose the system of claim 15. 
Kim, Skubic, Faith and Van Os fail to explicitly disclose: an authorization server coupled to the smart device, wherein the authentication server is configured to determine the authenticated biometric data in response to the initial biometric data.
However, in an analogous art, Langley discloses an authorization server coupled to the smart device, wherein the authentication server is configured to determine the authenticated biometric data in response to the initial biometric data (Langley, [0031], [0049] and [0078] describe wherein the authentication server determines the authenticated biometric data in response to the initial biometric data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), Faith et al (“Faith,” US 20080314971) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Reynders et al (“Reynders,” US 20170171178) and further in view of Walker et al (“Walker,” US 20060206246). 

Regarding claim 19, Kim, Skubic, Faith and Van Os disclose the system of claim 15. 
Kim, Skubic, Faith and Van Os fail to explicitly disclose wherein the peripheral device is selected from a group consisting of: an automobile, a vending machine, a television, an appliance, a security door, a turnstile, an elevator, a point of sale system, a presence sensor and an environmental controller.
However, in an analogous art, Reynders discloses wherein the peripheral device is selected from a group consisting of: 
an automobile, (Reynders, [0282], automobile)
a television, (Reynders, [0079], television)
(Reynders, [0114], appliances)
a security door, (Reynders, [0123], unlocking a door)
a presence sensor (Reynders, [0289], presence)
and an environmental controller (Reynders, [0065], environmental sensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic, Faith and Van Os to include wherein the peripheral device is selected from a group consisting of: an automobile, a vending machine, a television, an appliance, a security door, a turnstile, an elevator, a point of sale system, a presence sensor and an environmental controller. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114], [0151]). 
Kim, Skubic, Faith, Van Os and Reynders fails to explicitly disclose a vending machine, a turnstile, an elevator, a point of sale system. 
However, in an analogous art, Walker discloses a vending machine, (Walker, [1019], vending machine) 
a turnstile, (Walker, [1182], turnstile)
an elevator, (Walker, [0317], elevator)
a point of sale system  (Walker, [1166], point-of-sale device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic, Faith and Van Os to include a vending machine, a turnstile, an elevator, a point of sale system. One would have been motivated to .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), Faith et al (“Faith,” US 20080314971) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Aleksiev et al (“Aleksiev,” US 20150192988) and further in view of Hwang et al (“Hwang,” US 20150327316). 

Regarding claim 20, Kim, Skubic, Faith and Van Os disclose the system of claim 15. 
Kim, Skubic, Faith and Van Os fails to explicitly disclose wherein the smart device is selected from a group consisting of: a phone, a watch, a wearable device, a tablet, a smart glass, an augmented reality device, a smart ring.
However, in an analogous art, Aleksiev discloses wherein the smart device is selected from a group consisting of: 
a phone, (Aleksiev, [0047], smart phone)
a watch, (Aleksiev, [0047], smart watch)
a wearable device, (Aleksiev, [0047], wearable device)
a tablet, (Aleksiev, [0047], tablet)
a smart glass, (Aleksiev, [0047] smart glasses)
an augmented reality device, (Aleksiev, [0050], augmented reality system)
Therefore, it would have been obvious to one of ordinary skill in the art before the

Kim, Skubic, Faith, Van Os and Aleksiev fail to explicitly disclose a smart ring. 
However, in an analogous art, Hwang discloses a smart ring (Hwang, [0038], where a smart device is a smart ring). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Hwang with the method and system of Kim, Skubic, Faith, Van Os and Aleksiev to include a smart ring. One would have been motivated to provide a means for select a smart ring from other smart devices (Hwang, [0038]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439